UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 31, 2007 PILGRIM'S PRIDE CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 1-9273 75-1285071 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4845 US Hwy. 271 N. Pittsburg, Texas 75686-0093 (Address of Principal Executive Offices) (ZIP Code) Registrant's telephone number, including area code: (903) 434-1000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 2.02.Results of Operations and Financial Condition. The information in this Item 2.02 and the Exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. On July 31, 2007, Pilgrim's Pride Corporation (NYSE: PPC), the world’s largest chicken company, today reported net income of $62.6 million, or $0.94 per share, on record sales of $2.12 billion for the third fiscal quarter ended June 30, 2007.For the third quarter of fiscal 2006, the Company reported a net loss of $20.5 million, or $0.31 per share, on total sales of $1.29 billion. The press release is furnished as Exhibit 99.1 to this Form 8-K. Item 9.01. Financial Statements and Exhibits. (c) Exhibits Exhibit NumberDescription 99.1 Press Release dated July 31, 2007. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PILGRIM'S PRIDE CORPORATION Date: July 31, 2007 By: /s/ Richard A Cogdill Richard A. Cogdill Executive Vice President, Chief Financial Officer, Secretary and Treasurer Exhibit Index Exhibit NumberDescription 99.1Press Release dated July 31, 2007.
